UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 Commission File No. 001-31852 TRI-VALLEY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 94-1585250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4927 Calloway Drive, Bakersfield, California 93312 (Address of Principal Executive Offices) Registrant’s Telephone Number Including Area Code: (661) 864-0500 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 18, 2011, the Registrant had 67,615,407 shares of common stock ($0.001 par value) and 438,500 shares of Series A preferred stock ($0.001 par value) outstanding. i TRI-VALLEY CORPORATION TABLE OF CONTENTS Page PART I. Financial Information 1 ITEM 1. Consolidated Financial Statements 1 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. Other Information 19 ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 20 ITEM 5. Other Information 32 ITEM 6. Exhibits 32 Signatures 33 ii PART I. FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets Cash $ $ Accounts receivable Prepaid and other Oil and gas properties (successful efforts basis), other property and equipment, net Long-term receivables Other long-term assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Debt Asset retirement obligations Long-term debt Commitments and Contingencies - - Stockholders' Equity Series A preferred stock - 10.00% cumulative; $0.001 par value; $10.00 liquidation value; 20,000,000 shares authorized; 438,500 shares outstanding Common stock, $0.001 par value; 100,000,000 shares authorized; 67,777,254 and 44,729,117 shares issued at September 30, 2011 and December 31, 2010, respectively. Less: common stock in treasury, at cost; 161,847 shares ) ) Capital in excess of par value Warrants Additional paid in capital - stock options Accumulated deficit ) ) $ $ The accompanying notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 1 TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Oil and gas $ Interest income and other Costs and Expenses Oil and gas production Mining exploration General and administrative Depreciation, depletion and amortization Write off and impairment loss - - Stock-based compensation Interest (Gain) loss on sale of assets - ) ) Bad debt - (Gain) loss on derivative instruments - ) - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 2 TRI-VALLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation, depletion and amortization Write off and impairment loss - Stock-based compensation Unrealized loss on derivative instruments - Gain on sale of assets ) ) Bad debt Other - Changes in non-cash working capital items: Increase in accounts receivable ) ) (Increase) decrease in prepaid and other ) Increase (decrease) in accounts payable and accrued expenses ) Net cash used in operating activities ) ) Investing Activities Proceeds from sale of assets Capital expenditures ) ) Long term receivables ) Net cash provided by (used in) investing activities ) Financing Activities Net proceeds from the issuance of common stock Principal payments on debt ) ) Proceeds from issuance of debt - Purchase of treasury stock - ) Proceeds from exercise of stock options - Net cash provided by financing activities Net decrease in cash ) ) Cash at the beginning of period Cash at the end of period $ $ The accompanying notes are an integral part of these Unaudited Condensed Consolidated Financial Statements. 3 TRI-VALLEY CORPORATION NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS Tri-Valley Corporation (“Tri-Valley” or the “Company”) is a crude oil and natural gas exploitation, development and production company engaged in locating and developing hydrocarbon resources in California. The Company is also engaged in early-stage exploration of precious minerals in Alaska. The Company’s principal business strategy is to enhance stockholder value by generating and developing high-potential exploitation resources in the oil and gas and precious minerals areas. The Company is a Delaware corporation which currently conducts its operations through two wholly-owned subsidiaries.The Company’s principal offices are located at 4927 Calloway Drive, Bakersfield, California93312. The Company's two wholly-owned subsidiaries are: ●
